IN THE COURT OF APPEALS OF IOWA

                                  No. 20-0700
                             Filed February 3, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

MICHAEL AJ NELSON,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Tabitha Turner, District

Associate Judge.



      Michael Nelson appeals a sentencing order entered by the district court.

PROBATION REVOCATION REVERSED, SENTENCE VACATED, AND CASE

REMANDED.



      Kelsey L. Knight of Carr Law Firm, P.L.C., Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Sharon K. Hall, Assistant Attorney

General, for appellee.



      Considered by Bower, C.J., and Vaitheswaran and Greer, JJ.
                                             2


VAITHESWARAN, Judge.

       This appeal requires us to determine whether the district court’s resolution

of a stipulated probation violation comported with Iowa Code section 908.11(4)

(2018) as interpreted by the supreme court.

       Michael Nelson pled guilty to pimping and possession of a dangerous

weapon while under the influence. See Iowa Code §§ 725.2, 724.4C. The district

court sentenced him to a deferred judgment on the pimping count and placed him

on probation. The court sentenced him to a jail term not exceeding one year on

the dangerous weapon count, suspended the sentence, and placed him on

probation.

       In time, the department of correctional services filed a report of probation

violation and an addendum citing a new charge of third-degree sexual abuse in

Calhoun County and several charges in Hamilton County. Nelson stipulated to

“new charges in Hamilton County case FECR 341496,” specifically stating he

“ple[d] guilty to Driving While Barred on 2-7-2020.” He waived his right to hearings

on the report of probation violation. The district court filed a probation violation

order finding: “The Defendant stipulates to hav[ing] violated the terms of probation

by: As set forth in [report of violations] and written Stipulation; [pled guilty] to Driving

While Barred in Hamilton Co. Pending charges in Calhoun County.” The court

subsequently entered an order finding Nelson “STIPULATED . . . to having violated

the terms of his probation by pleading guilty to a new offense of [driving while

barred] and being arrested on a new offense, both in Hamilton County.” The court

found Nelson in contempt and ordered him to serve 124 days on the dangerous

weapons count and continue on probation. The court also revoked Nelson’s
                                           3


deferred judgment on the pimping count, imposed a five-year prison term,

suspended the term, and continued him on probation.

       On appeal, Nelson contends “the district court erred when it found [him] in

contempt of court and revoked his deferred judgment following [his] probation

violation.” In his view, the court “improperly ordered two of the four options set

forth in Iowa Code [section] 908.11(4).”

       Section 908.11(4) states:

       If the violation is established, the court may continue the probation
       or youthful offender status with or without an alteration of the
       conditions of probation or a youthful offender status. If the defendant
       is an adult or a youthful offender the court may hold the defendant in
       contempt of court and sentence the defendant to a jail term while
       continuing the probation or youthful offender status, order the
       defendant to be placed in a violator facility established pursuant to
       section 904.207 while continuing the probation or youthful offender
       status, extend the period of probation for up to one year as
       authorized in section 907.7 while continuing the probation or youthful
       offender status, or revoke the probation or youthful offender status
       and require the defendant to serve the sentence imposed or any
       lesser sentence, and, if imposition of sentence was deferred, may
       impose any sentence which might originally have been imposed.

The provision sets forth “four alternatives from which the court may choose when

addressing a probation violation”: “(1) continue probation with or without altering

the terms; (2) continue probation, but hold the defendant in contempt and impose

a jail term; (3) continue probation and place the defendant in a violator facility; or

(4) revoke probation and impose a sentence for the original conviction.” State v.

Keutla, 798 N.W.2d 731, 733 (Iowa 2011). The provision does not authorize the

imposition of more than one of the alternatives “in the same proceeding for

violation of the terms of the probation.” Id. at 735.
                                          4

       This court has applied Keutla in several cases, most recently in State v.

Sandoval, No. 18-1897, 2020 WL 1548477 (Iowa Ct. App. Apr. 1, 2020). There,

the defendant was found in contempt for violating her probation by not completing

an ordered class and additional hours of community service.           See 2020 WL

1548477, at *1. The defendant failed to purge the contempt by completing the

community service hours within the court-imposed deadline. Id. “No additional

report of violation was filed.” Id. The district court imposed the contempt sentence

and also revoked the defendant’s deferred judgment.            Id.   On appeal, the

defendant argued the court “lacked the authority to revoke her deferred judgment

and impose a contempt punishment in the same proceeding for violation of the

terms of her probation.” Id. The court of appeals agreed. We stated,

       At the initial probation revocation hearing, the court exercised the
       contempt option of Iowa Code section 908.11(4). Although [the
       defendant] failed to purge the contempt prior to the second hearing,
       no separate and distinct report of violation was filed or otherwise
       entered into the record. Because the court had already sentenced
       [the defendant] on contempt and extended her probation on the
       single report of probation violation, the court did not have the
       authority to impose a second punishment under section 908.11(4).

Id. at *2; see also State v. Rimathe, No. 14-0528, 2015 WL 1817027, at *4 (Iowa

Ct. App. Apr. 22, 2015) (“In absence of a new violation, pleaded and proven by the

State, we find Keutla’s interpretation of section 908.11(4) to prohibit the revocation

ordered by the district court.”); cf. State v. Miller, 17-0035, 2017 WL 5178461, at

*1 (Iowa Ct. App. Nov. 8, 2017) (noting “the two separate punishments, (1)

contempt and (2) revocation of the deferred judgment, were entered in two

separate probation-violation proceedings. The district court properly imposed one

sentencing option under section 908.11(4) as to each of the separate and distinct
                                         5

reports of violation.”); State v. Laufenberg, No. 13-1894, 2014 WL 4230954, at *1

(Iowa Ct. App. Aug. 27, 2014) (“The court clearly has the authority to impose a

different, discrete sentence for separately charged and proven offenses,

regardless of whether the sentences were imposed in the same proceeding.”).

       We believe Nelson’s case aligns more with Sandoval and Rimathe than with

Miller and Lautenberg. Although the record is not a model of clarity given Nelson’s

waiver of the probation violation hearings, his stipulation addressed a single

established violation—his guilty plea to driving while barred. While the stipulation

mentioned other “charges” in Hamilton County there is no indication in our record

that those charges were “established” as required by section 908.11(4) Nor was

the charge in Calhoun County “established” at the time the court revoked the

deferred judgment. In the absence of additional established probation violations,

we conclude it was error to impose more than one alternative set forth in section

908.11(4). See Keutla, 798 N.W.2d at 732 (reviewing the issue for errors of law).

       We reverse the district court’s revocation of Nelson’s deferred judgment,

vacate the sentence, and remand the case for resentencing.

       PROBATION REVOCATION REVERSED, SENTENCE VACATED, AND

CASE REMANDED.